DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 4/11/2022. Amendments received on 4/11/2022 have been entered. Claims 1-11 are pending.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
As of claims 1, lines 17-18, term “locking and unlocking the electronic key” should be “locking and unlocking the electronic locking device” because based on the specification (page 17, lines 17-21) the electronic locking device stores a list of identifiers of the electronic key for locking and unlocking the electronic locking device.
 As of claims 8, lines 17-18, term “locking and unlocking the electronic key” should be “locking and unlocking the electronic locking device” because based on the specification (page 17, lines 17-21) the electronic locking device stores a list of identifiers of the electronic key for locking and unlocking the electronic locking device.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication unit in claims 8 and 9 (specification page 23, lines 1-8).
Storage unit in claims 8 and 9 (specification page 23, lines 9-10).
Control unit in claims 8, 10 and 11 (specification page 23, lines 11-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (WO 2016/204446 A2; please refer to the US Pub 2018/0363327 for English Translation of the WIPO publication) and further in view of Davis (US Pub 2017/0249794).

As of claim 8, Meganck discloses an electronic key management server (via control center server 501; see fig. 5), comprising: 
5a communication unit configured to transmit and receive an electronic key and information (via control center server 501/507 communicating information to an electronic key; see paragraph [0040]); 
a storage unit configured to store log information received from the electronic key (via control center server 501/507 storing access logs; see paragraph [0040]) ; and 
a control unit configured to set an access right to an electronic locking device of the electronic key, and set a one-time authentication authority for the electronic key that is put into 10the electronic locking device and electrically connected to the electronic locking device, wherein the control unit controls to transmit a one-time authentication ID generated according to the one-time unlocking authority setting to the electronic key (via control center server transmitting a dynamic single-use passcode to the electronic key 102 that is put into the lock 104; see paragraph [0022]).  
However Meganck does not explicitly disclose wherein the electronic key and the electronic locking device are configured to perform primary authentication according to whether first authentication data pre-stored in the electronic key is matched, receive encrypted data input by a button provided in the electronic key, and perform secondary authentication according to whether pre-stored second authentication data is matched, and wherein the electronic key undergoes a key activation operation, before the electronic key performs the authentication.
Kim discloses a dual authentication system of an electronic locking device using an electronic key (see abstract). Kim further discloses the electronic key and the electronic locking device are configured to perform primary authentication according to whether first authentication data pre-stored in the electronic key is matched (via receiving UID prestored in the electronic key 120; see paragraph [0035] and [0044]), receive encrypted data input by a button provided in the electronic key, and perform secondary authentication according to whether pre-stored second authentication data is matched (via  receive the encoding data input by the user through the button from the electronic key 120 and performing authentication on the encoding data; see paragraphs [0037] and [0044]), and wherein the electronic key undergoes a key activation operation, before the electronic key performs the authentication (via performing key activation operation before the dual authentication of the UID and the encoding data; see paragraph [0062]).
From the teaching of Kim it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Meganck to include the function of performing multiple authentication steps as taught by Kim in order improve security efficiency of the electronic locking device (see paragraph [0023]).
Meganck further discloses that a list of identifiers of the electronic locking device for locking and unlocking the electronic device is stored in an internal memory of the electronic key (via key programmed with a stored list of lock ID numbers; see paragraph [0024]), however it does not explicitly disclose that a list of identifiers of the electronic key for locking and unlocking the lock is stored in an internal memory of the electronic locking device.
Davis discloses an electronic key management system wherien a list of identifiers of the electronic keys 10 for locking and unlocking the electronic locking device 110 is stored in an internal memory of the electronic locking device 110 (see paragraph [0034]) and electronic key 10 stores a list of electronic locking devices it is authorized to open (see paragraph [0034]).
From the teaching of Davis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and Kim to store list of key identifiers in the lock as taught by Davis in order to access a lock with a plurality of keys.
As of claim 10, Meganck discloses the control unit sets an authentication authority of the electronic key, and - 33 -the authentication authority includes at least one of a date, a time, and a day of the week in which authentication execution is possible (via generating the single use passcode based on time or day of the week; see paragraphs [0022] and [0050]).
As of claim 1, Meganck discloses an electronic key management system, comprising: 
an electronic key configured to lock and unlock an electronic locking device (via an electronic key 102 configured to lock and unlock lock 104; see fig. 1; also see paragraph [0019]); 
a management server (via a control center server 101/501; see figs. 1 and 5) configured to set an access right of the electronic key to the electronic locking device, transmit a one-time authentication ID to the electronic key that is put into the 10electronic locking device and electrically connected to the electronic locking device (via control center server transmitting a dynamic single-use passcode to the electronic key 102 that is put into the lock 104; see paragraph [0022]), and receive log information of the electronic key on the electronic locking device in real time (via control center server receiving access log; see paragraph [0025]) ; and
 a user terminal configured to transmit and receive the log information and the one-time authentication ID between the electronic key and the management server (via mobile device 502 configured to transmit and receive the access log and the dynamic passcode between the key 504 and the control center server), and display log information in real time (mobile device 502 comprises a display and stores the access logs, the Examiner took official notice that it would have been obvious to utilize the display of the mobile device to display the log stored in the mobile device’s memory in order for the user to view the log, since applicant didn’t traverse the examiner’s assertion the well-known in the art statement is taken to be admitted prior art; see paragraphs [0055] and [0057]; see MPEP 2144.03).
However Meganck does not explicitly disclose wherein the electronic key and the electronic locking device are configured to perform primary authentication according to whether first authentication data pre-stored in the electronic key is matched, receive encrypted data input by a button provided in the electronic key, and perform secondary authentication according to whether pre-stored second authentication data is matched, and wherein the electronic key undergoes a key activation operation, before the electronic key performs the authentication.
Kim discloses a dual authentication system of an electronic locking device using an electronic key (see abstract). Kim further discloses the electronic key and the electronic locking device are configured to perform primary authentication according to whether first authentication data pre-stored in the electronic key is matched (via receiving UID prestored in the electronic key 120; see paragraph [0035] and [0044]), receive encrypted data input by a button provided in the electronic key, and perform secondary authentication according to whether pre-stored second authentication data is matched (via  receive the encoding data input by the user through the button from the electronic key 120 and performing authentication on the encoding data; see paragraphs [0037] and [0044]), and wherein the electronic key undergoes a key activation operation, before the electronic key performs the authentication (via performing key activation operation before the dual authentication of the UID and the encoding data; see paragraphs [0016] and [0062]).
From the teaching of Kim it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Meganck to include the function of performing multiple authentication steps as taught by Kim in order improve security efficiency of the electronic locking device (see paragraph [0023]).
Meganck further discloses that a list of identifiers of the electronic locking device for locking and unlocking the electronic device is stored in an internal memory of the electronic key (via key programmed with a stored list of lock ID numbers; see paragraph [0024]), however it does not explicitly disclose that a list of identifiers of the electronic key for locking and unlocking the lock is stored in an internal memory of the electronic locking device.
Davis discloses an electronic key management system wherien a list of identifiers of the electronic keys 10 for locking and unlocking the electronic locking device 110 is stored in an internal memory of the electronic locking device 110 (see paragraph [0034]) and electronic key 10 stores a list of electronic locking devices it is authorized to open (see paragraph [0034]).
From the teaching of Davis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and Kim to store list of key identifiers in the lock as taught by Davis in order to access a lock with a plurality of keys.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meganck, Kim, Davis and further in view of Rettig et al. (US Pub 2015/0281228).
15as of claim 2 and 11as 	As of claims 2 and 11, combination of Meganck, Kim and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose the management server transmits one-time authentication data corresponding to the one-time authentication ID to the electronic locking device through the electronic key.  
	Rettig discloses an access control system wherein server 108 transmits access right information (authentication data) to a lock 102 through electronic key 104 (see fig. 1; also see abstract; also see paragraphs [0018]- [0019]).
	From the teaching of Retting it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck, Kim and Davis to include the function of transmitting data through the key as taught by Retting in order to update the locks without a network connection or touring with a handheld computing device (see paragraph [0021]).
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meganck, Kim, Davis and further in view of Weinstein et al. (US Pub 2011/0285528).
As of claims 3 and 9, combination of Meganck, Kim and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the management server stores any one or more of location information of the plurality of electronic locking devices and - 31 -current state information of the electronic locking device, and displays the location information and the current state information through a display unit.  
Weinstein discloses an apparatus for tracking a status of a lock wherien a monitoring system displays current state/location information of the lock on a display unit 184 (see fig. 1B and 1C; also see paragraph [0062]).
From the teaching of Weinstein it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck, Kim and Davis to include the function of displaying status of the locks in a system in order to track the status of locks in an environment. 
As of claim 4, Meganck discloses that the management server 5displays locations of the electronic locking devices into which the electronic key without unlocking authority is put on the display unit on which the locations of the plurality of electronic locking devices are displayed, differently from other electronic locking devices (see paragraph [0054] “control center may be operated by an administrator that determines whether to grant or deny requests for passcodes and access rights on a case-by-case basis. The administrator may be situated at the control center, and grant or deny requests in real time as they are received. In other embodiments, the control center may forward requests to a mobile device operated by the administrator. The administrator may grant or deny access to the requests from using the mobile device”, so the administrator will be displayed information of the lock in order for the administrator to determine if the unlocking should be allowed).
As of claim 5, Meganck discloses that the management server 10transmits the one-time authentication ID corresponding to the one-time authentication data to the electronic locking device into which the electronic key without the unlocking authority displayed on the display unit differently from the other electronic locking devices is put and the put electronic key, respectively, when an administrator's approval is input (see rejection of claim 4 disclosing that an administrator’s approval is inputted).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck, Kim, Davis and further in view of Robinton et al. (US Pub 2016/0019733).
As of claim 6, combination of Meganck, Kim and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the electronic key deletes the one-time authentication ID after receiving the one-time authentication ID and unlocking the electronic locking device.  
Robinton discloses an access control system wherien an electronic key (via mobile device 104A/104B) deletes an access control key that has been utilized to gain access (see paragraph [0057] and [0095]).
From the teaching of Robinton it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck, Kim and Davis to include the function of deleting the authentication ID as taught by Robinton in order to enhance security of the system so the electronic key can’t be reused. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck, Kim, Davis and further in view of Ho et al. (US Pub 2021/0319639).
As of claim 7, combination of Meganck, Kim and Davis discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the management server 20transmits a message notifying an unlocking attempt without unlocking authority from the electronic locking device to at least one of a pre-registered administrator or a pre-registered - 32 -external terminal when the unlocking attempt by the electronic key without the unlocking authority is confirmed.  
Ho discloses an access management system wherien unsuccessful attempts at entry or an unauthorized entry can be logged and transmitted to the access right owner or administrators for them to be notified via their user devices immediately (see paragraphs [0059] and [0075]).
From the teaching of Ho it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck, Kim and Davis to include the function of notifying an administrator of unauthorized access attempt as taught by Ho in order to keep the administrator up to date with the lock status. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683